                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

BRISTOL BAY ECONOMIC             )
DEVELOPMENT CORPORATION, et al., )
                                 )
     Plaintiffs,                 )
                                 )
  v.                             )
                                 )
CHRIS HLADICK; U.S.              )
ENVIRONMENTAL PROTECTION         )
AGENCY, et al.,                  )
                                 )             Case No. 3:19-cv-00265-SLG
     Defendants.                 )
SALMON STATE, et al.,                      )
                                           )
          Plaintiffs,                      )
                                           )
     v.                                    )
                                           )
CHRIS HLADICK; U.S.                        )
ENVIRONMENTAL PROTECTION                   )
AGENCY, et al.,                            )   Case No. 3:19-cv-00267-SLG
                                           )
          Defendants.                      )
                                           )
TROUT UNLIMITED,                           )
                                           )
          Plaintiff,                       )
                                           )
v.                                         )
                                           )
CHRIS HLADICK; U.S.                        )
ENVIRONMENTAL PROTECTION                   )
AGENCY, et al.,                            )
                                           )   Case No. 3:19-cv-00268-SLG
          Defendants.                      )


                        OPPOSITION TO MOTION TO LIFT STAY




           Case 3:19-cv-00265-SLG Document 70 Filed 04/08/20 Page 1 of 2
       The State respects and appreciates the decision of the U.S. District Court for

Alaska to give priority to criminal and emergency matters over non-emergent civil

matters like this one, and for that reason opposes the plaintiffs’ motion to lift the stay on

this case. Like the Courts, the State Department of Law is currently prioritizing its own

workload across a wide variety of areas, and facing the challenges of coordinating large-

scale remote operation. If this Court considers this matter worthy of prioritization, of

course the State will do so as well. But the State does not consider the matter of

administrative convenience described in the plaintiffs’ motion as being particularly

urgent. The plaintiffs have represented that the Corps of Engineers intends to publish a

Final Environmental Impact Statement around mid-June, and a Record of Decision

approximately sixty days later or mid-August. The plaintiffs’ concern is how a decision

in this case may affect the entry of a Record of Decision. The State simply cannot agree

that this is a matter to prioritize given the unprecedented challenges facing the Courts in

the midst of a global and local health and safety emergency.

       The State respectfully supports the Court’s decision to prioritize attention to other

matters over this one during this time.

       DATED: April 8, 2020.

                                           KEVIN G. CLARKSON
                                           ATTORNEY GENERAL

                                           By:     /s/ Lael A. Harrison
                                                   Lael A. Harrison
                                                   Alaska Bar No. 0811093




Bristol Bay Economic Dev. Corp. v. Hladick, et al.       3:19-cv-00265-SLG (Consolidated)
Opposition to Motion to Lift Stay                                             Page 2 of 2
         Case 3:19-cv-00265-SLG Document 70 Filed 04/08/20 Page 2 of 2
